  Case 1:19-mj-00407-TCB Document 19 Filed 10/01/19 Page 1 of 3 PageID# 43



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )
                v.                            )
                                              )       Case No. 1:19-mj-407
ANDREW JON THOMASBERG,                        )
                                              )
                Defendant.                    )

        JOINT MOTION FOR ENTRY OF A STIPULATED PROTECTIVE ORDER

        The United States of America, by and through G. Zachary Terwilliger, United States

Attorney, Anthony W. Mariano, Special Assistant United States Attorney, Ronald L. Walutes,

Jr., Assistant United States Attorney, and the defendant, by his undersigned counsel, respectfully

move this Honorable Court for entry of the attached stipulated Protective Order, pursuant to

Federal Rule of Criminal Procedure 16(d)(1) and Federal Rule of Evidence 502(d). In support

thereof, the parties state as follows:

        1.      During the course of the investigation, the United States has gathered or generated

documents, including electronic records, which contain confidential and/or sensitive information,

including law enforcement sensitive information, and personal identifiers for the defendant,

witnesses, and/or non-parties in this case. These documents and electronic evidence include, but

are not limited to, law enforcement investigative reports, materials obtained from cooperating

witnesses, and other documents generated by grand jury subpoena. The United States intends to

produce these documents and electronic records, in accordance with the Federal Rules of

Criminal Procedure, this Court’s standard Discovery Order that the parties expect will be agreed

upon and entered at the time of arraignment, and relevant case law.

        2.      Federal Rule of Criminal Procedure 16(d)(1) provides that the Court may, for
  Case 1:19-mj-00407-TCB Document 19 Filed 10/01/19 Page 2 of 3 PageID# 44



good cause, deny, restrict or defer discovery or inspection, or grant other appropriate relief.

Accordingly, the proposed Protective Order regulates discovery in this case by restricting the use

and dissemination of certain documents and electronic records (marked or otherwise designated

as “PROTECTED MATERIAL”), and the information contained therein, to third parties, other

than as necessary for the defendant’s investigation of the allegations and preparation of his

defenses. In addition, the proposed Protective Order prohibits the defendant from reviewing any

Protected Material outside of counsel’s presence.

       3.      The defendant and his counsel have reviewed and/or discussed this Motion and

the proposed Protective Order, and have agreed to its terms.

       WHEREFORE, the undersigned respectfully request that the Court enter the proposed

Protective Order.


                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney

                                        By:                  /s/
                                              Anthony W. Mariano
                                              Special Assistant United States Attorney
                                              Ronald L. Walutes, Jr.
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              Eastern District of Virginia
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              Phone: (703) 299-3700
                                              Email: Anthony.Mariano2@usdoj.gov

SEEN AND AGREED:


              /s/
Gretchen L. Taylor, Esq.
Counsel for defendant ANDREW JON THOMASBERG

                                                  2
  Case 1:19-mj-00407-TCB Document 19 Filed 10/01/19 Page 3 of 3 PageID# 45



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 1, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

counsel of record.


                                                       /s/
                                             Anthony W. Mariano
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3868
                                             Anthony.Mariano2@usdoj.gov




                                                 3
